  Peter Stirba (#3118)                                    Jefferson W. Gross (#8339)
  peter@stirba.com                                        jwgross@grossrooney.com
  STIRBA, P.C.                                            Melinda Checketts (#6098)
  215 South State Street, Suite 750                       mchecketts@grossrooney.com
  Salt Lake City, UT 84110-0810                           GROSS & ROONEY
  Telephone: 801-364-8355                                 136 East South Temple, Suite 1500
  Facsimile: 801-364-8300                                 Salt Lake City, UT 84111
                                                          Telephone: 801-935-4611
    Attorneys for Plaintiff                               Facsimile: 801-935-4612



                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH


  SHERMAN G. SORENSEN, M.D.,                                   PLAINTIFF’S RULE 56(d)
                                                                 DECLARATION OF
                    Plaintiff,                                 MELINDA CHECKETTS
            v.
                                                        Central Division No. 2:18-CV-00067-TS-PW
  GERALD I. POLUKOFF, M.D., ZABRISKIE                              Judge Ted Stewart
  LAW FIRM, LLC, a Utah limited liability                   Magistrate Judge Jared C. Bennett
  company, RHOME ZABRISKIE, J.D.,
  FLEMING NOLEN & JEZ, L.L.P., a Texas
  limited liability partnership, and RAND P.
  NOLEN, J.D.,                                                      JURY DEMAND

                     Defendants.




       I, Melinda Checketts, declare:

       1.        I am an attorney licensed to practice law in the State of Utah. I practice with

Gross & Rooney; our firm represents Plaintiff Sherman G. Sorensen, M.D., (“Plaintiff” or “Dr.

Sorensen”) in the above-captioned matter. As such, I have personal knowledge of the following

facts and could and would competently testify thereto if called as a witness.
       2.      Defendants have filed a Motion for Partial Summary Judgment seeking partial

summary judgment on all of Dr. Sorensen’s causes of action predicated upon Defendants’ pursuit

of litigation activities (the “Motion”). This Declaration is submitted in response.

       3.      On April 7, 2020, Judge Ted Stewart issued the Memorandum Decision and Order

Granting in Part and Denying in Part Defendants’ Amended Motion to Dismiss Plaintiff’s

Revised Second Amended Complaint (Dkt. 109).

       4.      Therefore, on April 21, 2020, Defendants filed their first Answer (Dkt. 112) ever

filed in this action. The front caption page indicated different attorneys and firms represented

different Defendants than was shown on the signature block of the Answer (see Dkt. 112 at 1 and

36-37). In fact, an additional law firm and attorney appeared on the signature block than

appeared on the front caption page. These configurations of Defendants’ legal representation

differed from prior pleadings and filings in this matter.

       5.      Thus, during the telephonic attorney planning meeting and in follow up emails in

late April and early May, Plaintiff’s counsel sought clarification as to who was actually

representing which Defendants.

       6.      On May 12, 2020, Defendants’ counsel sent an email stating that “Defendants will

be filing amended notices of appearances in the next day or so” with yet another iteration of

Defendants’ legal representation. (Email from Greg Brown to Melinda Checketts dated May 12,

2020, attached as Exhibit 1 to Plaintiff’s Motion to Disqualify (Dkt. 117).)

       7.      On May 13, 2020, the parties jointly filed an Attorneys’ Planning Meeting Report

(Dkt. 115) and proposed Scheduling Order (Dkt. 116) in which the parties agreed to exchange

initial disclosures on May 22, 2020, and that the fact discovery deadline would be June 30, 2021.



                                                  2
       8.      On May 18, 2020, the Court signed and entered the Scheduling Order governing

this matter (Dkt. 116).

       9.      On May 20, 2020, Plaintiff brought a Motion to Disqualify (Dkt. 117) on the

grounds that: “(1) under Utah Rule of Professional Conduct 3.7, a lawyer cannot act as an

advocate if the lawyer is a necessary witness; (2) Nolen and Zabriskie are necessary witnesses as

they are Defendants and there are several allegations against each of them about which only they

have knowledge; (3) disqualification of these lawyers protects the integrity of the judicial

process; and (4) a law firm may not serve as trial counsel where its attorneys are also fact

witnesses.” (Motion to Disqualify (Dkt. 117 at 2).)

       10.     In the Motion to Disqualify, Plaintiff also argued that “while Zabriskie and Nolen

may represent themselves pro se if they desire, they should be disqualified from representing

other Defendants at depositions, trial, and in arguing pretrial motions.” Pedersen v. Hartford

Ins. Co., No. 201CV00398, 2003 WL 23354482 at *1 (D. Utah Oct. 3, 2003) (holding that

attorney disqualified from trial was also disqualified from participating in depositions and pre-

trial motions). Likewise, the Law-Firm Defendants [i.e., Zabriskie Law Firm, LLC and Fleming

Nolen & Jez, L.L.P.] should also be disqualified from representing themselves or any other

Defendant.” Id. at 6-7.

       11.     On May 22, 2020, the parties exchanged Rule 26(a) initial disclosures. In

Defendants’ initial disclosures they identified tens of thousands of pages of documents in

addition to producing over 4,000 pages of Bates stamped documents. (A copy of Defendants’

Initial Disclosures is attached to this Declaration as Exhibit 1.)




                                                  3
       12.     On June 3, 2020, Defendants filed their Opposition (Dkt. 119) to Plaintiff’s

Motion to Disqualify.

       13.     On June 17, 2020, Plaintiff filed his Reply (Dkt. 120) in support of his Motion to

Disqualify.

       14.     On July 27, 2020, Magistrate Judge Jared C. Bennett held a hearing on Plaintiff’s

Motion to Disqualify. At the hearing Judge Bennett continued the hearing on Plaintiff’s Motion

to Disqualify to August 24, 2020, “to allow for additional briefing on the legal representation

issues raised by the court . . . and, to the extent necessary, whether a conflict of interest exists

under Rule 1.7 of the Utah Rules of Professional Conduct that would prohibit representation.”

(July 28 Order (Dkt. 125).)

       15.     On August 4, 2020, Defendants filed their joint briefing on legal representation

issues (Dkt. 132) together with a flurry of notices of appearance and withdrawals of counsel

(Dkt. 126-131) changing once again who represented which Defendants in this matter.

       16.     On August 13, 2020, Plaintiff filed his response to Defendants’ joint briefing on

legal representation issues (Dkt. 134).

       17.     In the midst of all of this activity regarding the clarification of Defendants’ legal

representation, Defendants filed this instant Motion for Partial Summary Judgment (Dkt. 133) on

August 13, 2020.

       18.     On August 18, 2020, Defendants filed their reply on legal representation issues

(Dkt. 135).

       19.     On August 24, 2020, Judge Bennett held the final hearing on Dr. Sorensen’s

Motion to Disqualify.



                                                   4
       20.     On August 25, 2020, the Court issued its order finding that the Plaintiff’s “Motion

to Disqualify Defendants Rand P. Nolan, Rhome Zabriskie and the Zabriskie Law Firm from

appearing as counsel is deemed MOOT based on the Notices of Withdrawal of Counsel and

Notices of Appearance of Counsel filed on behalf of Defendants on August 8, 2020.” (August 25

Order (Dkt. 138) at 1-2) (capitalization original).) The Court also denied the motion to

disqualify “David L. Hobbs and Gregory Brown from representing Fleming Nolan & Jez.” Id. at

1-2.

       21.     Thus, it was not until just 15 days before the deadline for Plaintiff to file his

opposition to Defendants’ Motion for Partial Summary Judgment that the parties had

clarification as to who represented whom and as to who could or could not participate in

depositions, discovery disputes and meet and confers, and other pre-trial motions and in what

capacity.

       22.     Except for preparing and serving his initial disclosures in May 2020, Plaintiff has

refrained from conducting discovery until Defendants’ legal representation issues were resolved

and clarified by the Court.

       23.     Now that the dust is settling from the changes and orders regarding Defendants’

legal representation, moving forward, Plaintiff intends to undertake discovery, including serving

Rule 34 documents requests, serving Rule 33 interrogatories, and taking depositions of the

Defendants, and other witnesses, including representatives from the Department and Justice and

the two separate hospitals and Intermountain Healthcare referred to in Defendants’ motion for

partial summary judgment (see Dkt. 133 at 7).




                                                  5
       24.     Plaintiff believes that discovery will yield evidence highly relevant to the factual

issues in Defendants’ Motion for Partial Summary Judgment. Plaintiff expects that discovery

will uncover evidence regarding probable facts that are currently unavailable to Plaintiff as these

facts and evidence are in the exclusive custody and control of either Defendants and/or other

third parties mentioned in Defendants’ motion for summary judgment such as Dr. Polukoff’s

legal counsel in Tennessee (Dkt. 133 at p. 6 and 133-1 at p. Ex. E), representatives from the two

separate hospitals who allegedly entered into settlements in the Qui Tam action (id. at 7), and

representatives of the Department of Justice who allegedly approved these settlements (id.).

       25.     Moreover, in their Motion for Partial Summary Judgment, Defendants rely

heavily on alleged settlements with third parties in the Qui Tam action (with alleged approved

from the Department of Justice) and a few malpractice actions as supposed evidence of the

legitimacy of these actions as against Plaintiff. (See Motion, Defendants’ Undisputed Material

Fact Nos. 8 -28, particularly Fact Nos. 19 and 27, (Dkt. 133 at 4-8).)

       26.     Significantly, Defendants’ initial disclosures, while setting forth many specifics

regarding the Qui Tam and malpractice actions, are devoid of any facts or mention of any

settlements with third parties in the Qui Tam or malpractice actions. (See Defendants’ Initial

Disclosures, passim, attached hereto as Exhibit 1.) Therefore, Plaintiff did not and could not

anticipate that Defendants would use information related to the settlements with third parties in

these other actions “to support [Defendants’] claims or defenses” in this action. See Fed. R. Civ.

P. 26(a)(1)(A)(i).

       27.     The settlement with the third party in the malpractice actions allegedly did not

occur until the week preceding August 3, 2020. (See Stipulated Motion to Continue Hearing,



                                                 6
submitted by Plaintiff as Exhibit I to the Nolen Declaration, Plaintiff’s App. at 229-230.)

However, Defendants have not ever supplemented their initial disclosures to include information

as to this recent settlement, nor, as stated above, was any mention of the Qui Tam action ever

made in Defendants’ initial disclosures. The recency of the malpractice settlement –i.e., just a

week or two before Defendants filed their Motion for Partial Summary Judgment – coupled with

the inclusion of third-party settlements in Defendants’ Motion, but not in Defendants’ initial

disclosures, underscores the need for Plaintiff to have additional time to rebut Defendants’

arguments in their motion for partial summary judgment.

       28.     Among other things, Plaintiff anticipates that discovery will identify facts and

evidence which are currently unavailable to Plaintiff regarding the following:

               a.      The circumstances regarding when and which Defendants came in

       possession of the hard drive and/or the contents of the hard drive – and cross-examining

       Defendant Rand at deposition about statements made in his declaration regarding the

       same, as well as taking the depositions of other Defendants regarding the same;

               b.      The circumstances regarding when and how Dr. Polukoff first came into

       possession of the hard drive and the contents of the hard drive, Dr. Polukoff’s accessing

       the contents of the hard drive and his retention of and discussions with his Tennessee,

       Texas and Utah counsel and the timing of such – and cross-examining Dr. Polukoff and

       other Defendants at deposition regarding statement Dr. Polukoff made in his declaration

       regarding these issues;




                                                 7
               c.      The settlements with two of the hospitals in the Qui Tam action and the

       amount, nature and motivation for the settlements and any other agreements made with

       these hospitals as a condition for settling;

               d.      The settlement of IHC in some of the malpractice actions and the amount,

       nature and motivation for the settlements and any other agreements made with these

       hospitals as a condition for settling;

               e.      Dr. Polukoff’s and his counsel’s conversations with the Department of

       Justice prior to filing the Qui Tam action – particularly concerning Dr. Polukoff’s

       accessing and knowledge of the contents of the hard drive and confidential patient

       information;

               f.      The circumstances surrounding when Dr. Polukoff first contacted and

       retained counsel in Tennessee, Texas and Utah; and

               g.      The circumstances surrounding Defendants’ contacting, solicitation of and

       communication with Plaintiff’s patients;

       29.     Plaintiff also believes that with additional time discovery will uncover evidence

that Defendants conspired together to wrongfully access the hard drive and to wrongfully contact

and solicit Plaintiff’s patients. Currently, Defendants are in possession of all the information

regarding their communications and agreements amongst each other.

       30.     Plaintiff also believes that with additional time discovery will uncover evidence

that Defendants wrongfully contacted and solicited Plaintiff’s former patients. Again,

Defendants are also in possession of their written communications with former patients and




                                                  8
solicitation attempts which will be the subject of both depositions and written discovery to be

propounded by Plaintiff.

       I declare under penalty of perjury of the laws of the United States of America that the

foregoing is true and correct.

       Dated this 9th day of September, 2020.



                                              /s/        Melinda Checketts
                                                     MELINDA CHECKETTS




                                                9
